 Case 2:19-cv-18018-SRC Document 23 Filed 07/16/20 Page 1 of 6 PageID: 1796



NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                                :
LARISSA BRISCO,                                 :         Civil Action No. 19-18018 (SRC)
                                                :
                                     Plaintiff, :
                                                :                      OPINION
                       v.                       :
                                                :
COMMISSIONER OF                                 :
SOCIAL SECURITY,                                :
                                    Defendant. :
                                                :
                                                :

CHESLER, District Judge

       This matter comes before the Court on the appeal by Plaintiff Larissa Brisco (“Plaintiff”)

of the final decision of the Commissioner of Social Security (“Commissioner”) determining that

she was not disabled under the Social Security Act (the “Act”). This Court exercises

jurisdiction pursuant to 42 U.S.C. § 405(g) and, having considered the submissions of the parties

without oral argument, pursuant to L. CIV. R. 9.1(b), finds that the Commissioner’s decision will

be vacated and remanded.

       In brief, this appeal arises from Plaintiff’s application for disability benefits, alleging

disability beginning April 1, 2009. A hearing was held before ALJ David S. Pang (the “ALJ”)

on September 4, 2018, and the ALJ issued a partly favorable decision on September 28, 2018,

finding that Plaintiff was disabled beginning January 17, 2018, but not before that date. After

the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision became the

Commissioner’s final decision, and Plaintiff filed this appeal. Plaintiff appeals the decision as

to the period prior to January 17, 2018.
 Case 2:19-cv-18018-SRC Document 23 Filed 07/16/20 Page 2 of 6 PageID: 1797




       In the decision of September 28, 2018, the ALJ found that, at step three, Plaintiff did not

meet or equal any of the Listings. At step four, the ALJ found that Plaintiff retained the residual

functional capacity to perform light work, with certain limitations. At step four, the ALJ also

found that Plaintiff is unable to perform any past relevant work. At step five, the ALJ

determined, based on the testimony of a vocational expert, that there are other jobs existing in

significant numbers in the national economy which the claimant can perform, consistent with her

medical impairments, age, education, past work experience, and residual functional capacity.

The ALJ concluded that Plaintiff was not disabled within the meaning of the Act prior to January

17, 2018.

       On appeal, Plaintiff argues that the unfavorable part of the Commissioner’s decision

should be reversed and the case remanded on a number of grounds, but this Court need only

reach the argument that succeed: at step five, the ALJ erred in formulating the hypothetical.

       Plaintiff makes a simple, straightforward argument. At step three, the ALJ stated:

       With regard to concentrating, persisting, or maintaining pace, the claimant has a
       moderate limitation before the established onset date. The claimant's combination
       of mental health symptoms, including irritability and low mood, would be
       expected to cause some limitations. Mentally, the claimant is able to make simple
       meals and perform household chores, and she maintains adequate self-care; more
       recently, she is limited in persisting at many tasks due to her increased shortness
       of breath.

(Tr. 17.) At step five, the ALJ presented the following primary hypothetical to the vocational

expert (“VE”):

       Please consider the following hypothetical questions. First, you would consider
       an individual the same age, education, and work experience as the claimant. This
       individual would be able to perform light work as defined in our regulations. This
       individual would be able to occasionally climb ramps and stairs; never climb
       ladders, ropes, or scaffolds; occasionally stoop, kneel, crouch, and crawl.
 Case 2:19-cv-18018-SRC Document 23 Filed 07/16/20 Page 3 of 6 PageID: 1798



       The individual would occasionally be able to work with humidity and wetness;
       occasionally work with concentrated dust, orders, fumes, and pulmonary irritants;
       and occasionally work with extreme heat. The individual would be able to
       understand, remember, and carry out or able to perform simple, routine, repetitive
       tasks -- excuse me -- be able to respond appropriately to supervisors, coworkers,
       and the public occasionally.

       Based on this hypothetical question, would this individual be able to perform any
       of claimant’s past work?

(Tr. 227.) The VE responded in the negative, and then testified that there are other specific jobs

that Plaintiff could perform. (Tr. 227-28.)

       Plaintiff argues that the hypothetical failed to adequately convey the moderate limitation

in concentration, persistence, and pace found at step three, and is thus insufficient under Third

Circuit law, citing the Ramirez and Hess decisions. The Commissioner, in opposition, argues

that Ramirez can be distinguished, and overlooks Hess – and thus, misses Plaintiff’s point almost

entirely. This leaves Plaintiff’s argument based on Hess substantially unopposed.

       A case fundamental to Third Circuit law about the hypothetical at step five is Chrupcala

v. Heckler, 829 F.2d 1269, 1276 (3d Cir. 1987), which held:

       A hypothetical question must reflect all of a claimant’s impairments that are
       supported by the record; otherwise the question is deficient and the expert’s
       answer to it cannot be considered substantial evidence.

The Third Circuit explained this principle more fully in Rutherford v. Barnhart, 399 F.3d 546,

553 (3rd Cir. 2005) (citations omitted), which states:

       [T]he directive in Podedworny is that the hypotheticals posed must “accurately
       portray” the claimant's impairments and that the expert must be given an
       opportunity to evaluate those impairments “as contained in the record.” […]
       Fairly understood, such references to all impairments encompass only those that
       are medically established. And that in turn means that the ALJ must accurately
       convey to the vocational expert all of a claimant's credibly established limitations.

       The Ramirez decision builds on Chrupcala. In Ramirez v. Barnhart, 372 F.3d 546, 554

                                                 3
 Case 2:19-cv-18018-SRC Document 23 Filed 07/16/20 Page 4 of 6 PageID: 1799



(3d Cir. 2004), the question was whether the limitation described in the hypothetical as “no more

than simple one- or two-step tasks” adequately conveyed the claimant’s limitations involving

deficiencies in concentration, persistence, or pace, and the Third Circuit held that it did not:

       These limitations do not adequately convey all of Ramirez’s limitations. The
       Commissioner contends that the limitation to one to two step tasks is sufficient,
       but we agree with the Magistrate Judge that a “a requirement that a job be limited
       to one to two step tasks, as was stated in the hypothetical relied upon by the ALJ,
       does not adequately encompass a finding that [Ramirez] ‘often’ has ‘deficiencies
       in concentration, persistence, or pace,’ as was noted by the ALJ both in her
       decision and on the PRTF attached to the decision.”

Id. Hess, decided in 2019, builds on Ramirez. In Hess v. Comm’r Soc. Sec., 931 F.3d 198,

211 (3d Cir. 2019), the Court held that “as long as the ALJ offers a valid explanation, a ‘simple

tasks’ limitation is permitted after a finding that a claimant has ‘moderate’ difficulties in

‘concentration, persistence, or pace.’”

       In the instant case, the hypothetical contained a limitation to “simple, routine, repetitive

tasks.” (Tr. 227.) Plaintiff contends that this does not adequately convey the moderate

limitation to concentration, persistence, and pace that the ALJ found at step three. In

opposition, the Commissioner makes an attempt to distinguish Ramirez that falls flat and short.

The Commissioner begins by asserting that Ramirez held that “there may be a valid explanation

for an omission from the ALJ’s hypothetical.” (Def.’s Opp. Br. 16.) This assertion is not

totally wrong, but it fails to accurately capture the holding of Ramirez in a crucial way. The

Ramirez Court did not bless defective hypotheticals in situations in which there “may be” a valid

explanation for what the ALJ did; it approved certain hypotheticals in situations in which the

ALJ gave a valid explanation. There is a world of difference between the two. The

Commissioner thus argues no more than that there might be a valid explanation for the use of


                                                  4
 Case 2:19-cv-18018-SRC Document 23 Filed 07/16/20 Page 5 of 6 PageID: 1800



“simple, routine, repetitive tasks” to convey the moderate limitation to concentration,

persistence, and pace. That is sufficient under neither Ramirez nor Hess.

       The Commissioner also tries to distinguish Ramirez by arguing: “Unlike Ramirez, there

is no evidence to suggest that Plaintiff’s deficiency in pace would limit her ability to perform

unskilled work.” (Def.’s Opp. Br. 16.) This argument misses the mark, for two reasons.

Crucially, it fails to comprehend Ramirez, which was not limited to the assessment of pace;

Ramirez and Hess focus on the capacities for concentration, persistence, and pace. The decision

contains abundant evidence that Plaintiff’s deficiencies in concentration, persistence, and pace

impact her ability to work.   The ALJ wrote that Plaintiff was “limited in persisting at many

tasks.” (Tr. 17.) The ALJ also reported that consultative examiner Dr. Mendoza stated that

Plaintiff had “moderate to severe impairments in sustained concentration.”

       Second, and also crucially, evidentiary support has no relevance to Plaintiff’s argument

about the hypothetical at step five. The ALJ found a moderate limitation to concentration,

persistence, and pace at step three. There is no dispute over the evidentiary basis for that

determination. (Tr. 20.) The limitation is a credibly established limitation because the ALJ

said so. The hypothetical at step five fails to accurately convey it.

       This Court agrees with Plaintiff that, in the hypothetical at step five, the use of “simple,

routine, repetitive tasks” to convey the moderate limitation to concentration, persistence, and

pace is insufficient under Ramirez and Hess. The Commissioner does not contend that the ALJ

offered a valid explanation for the formulation of the hypothetical, as Third Circuit law requires.

       For these reasons, this Court finds that the Commissioner’s decision that Plaintiff was not

disabled prior to January 17, 2018 is not supported by substantial evidence. The


                                                 5
 Case 2:19-cv-18018-SRC Document 23 Filed 07/16/20 Page 6 of 6 PageID: 1801




Commissioner’s decision is vacated and remanded for further proceedings in accordance with

this Opinion.

                                                             s/ Stanley R. Chesler
                                                          STANLEY R. CHESLER, U.S.D.J.
Dated: July 16, 2020




                                              6
